Exhibit 10.2
SECOND AMENDMENT TO MASTER LEASE
     This Second Amendment to Master Lease (this “Amendment”) is executed and
delivered effective as of March 2, 2010 by and between OHI ASSET (FL), LLC, a
Delaware limited liability company (“Lessor”), and SENIOR CARE FLORIDA LEASING,
LLC, a Delaware limited liability company (“Lessee”).
RECITALS:
     A. Lessee has executed and delivered to EMERALD-CEDAR-HILLS, INC., a
Florida Corporation; EMERALD-GOLFVIEW, INC. a Florida corporation;
EMERALD-GOLFCREST, INC., a Florida corporation; EMERALD-SOUTHERN PINES, INC., a
Florida corporation (the “Emerald Entities”), a Master Lease Agreement dated as
of April 1, 2003, as amended by a First Amendment to Master Lease Agreement
dated as of December 31, 2005 (collectively, the “Existing Master Lease”)
pursuant to which Lessee leases four (4) healthcare facilities located in
Florida.
     B. Pursuant to a Deed in Lieu of Foreclosure Agreement dated as of
February 1, 2010, and an Assignment of Lease also dated as of February 1, 2010,
title to the Facilities has been conveyed to Lessor and the Existing Master
Lease has been assigned to Lessor.
     C. Lessor and Lessee desire to extend the term of the Existing Master Lease
until the earlier of (i) August 31, 2010 or (ii) the date a new tenant is
prepared and authorized to take over operations, all as set forth in this
Amendment.
     NOW THEREFORE, the parties agree as follows:
     1. Definitions.
          (a) Any capitalized term used but not defined in this Amendment will
have the meaning assigned to such term in the Master Lease. From and after the
date of this Amendment, each reference in the Existing Master Lease or the other
Transaction Documents to the “Lease” or “Master Lease” means, as applicable, the
Existing Master Lease as modified by this Amendment.
          (b) The following definitions defined in Section 1(b) of the First
Amendment are hereby amended in their entirety and restated as follows:
     “Base Rent: (i) From the Commencement Date through December 31, 2005, the
base rent shall be calculated on the basis of One Million Four Hundred Ninety
Eight Thousand and No/100 Dollars ($1,498,000.00) per annum, payable in equal
monthly installments of One Hundred Twenty-Four Thousand Eight Hundred
Thirty-Three and 34/100 Dollars ($124,833.34) each. Base Rent for any partial
Lease Year shall be prorated based on the number of days elapsed in such Lease
Year.
     (ii) For each year Lease Year commencing January 1, 2006 and continuing
through February 28, 2010, Base Rent shall be the lesser of (A) $1,498,000.00
increased by a percentage equal to two (2) times the percentage increase in the
CPI (If positive)

 



--------------------------------------------------------------------------------



 



from January 1, 2005 to January 1, 2006 and the first day of each succeeding
Lease Year, as applicable and (8) the following amounts for each calendar year.

          Lease Year   Base Rent
2006
  $ 1,542,940  
2007
  $ 1,589,228  
2008
  $ 1,636,905  
2009
  $ 1,686,012  
2010
  $ 1,736,592  

Under no circumstances will the Base Rent decrease. Base Rent for any partial
Lease Year shall be pro-rated based on the number of days elapsed in such Lease
Year. Base Rent shall continue to be paid in equal monthly installments.
     (iii) For the period from and after March 1, 2010 thru the Term Expiration
Date, the monthly sum of One Hundred Forty Four Thousand Seven Hundred Sixteen
Dollars ($144,716).
     “Term Expiration Date” means the earlier of (i) August 31, 2010, or
(ii) the date a new tenant identified and approved by Lessor is prepared and
authorized to take over operators as to all Facilities.
     2. Article 8, Maintenance. Article 8 of the Existing Master Lease is hereby
amended by adding thereto the following new Section 8.5:
     8.5 Maintenance and Repair During Extended Term. Lessee acknowledges and
agrees that Lessee is obligated to maintain and repair the Facilities pursuant
to the terms of the Existing Master Lease up thru and including February 28,
2010, at which time, but for this amendment, Lessee would be obligated to
surrender the Facilities to Lessor in the condition required under Section 8.2
of the Existing Lease. Notwithstanding anything to the contrary contained in
this Lease, but subject to the maintenance and repair obligations of Lessee
under the Existing Master Lease thru and including February 28, 2010, from and
after March 1, 2010, Lessee shall have no further responsibility for (i) the
cost of any repair or replacement of the roof, foundation, ceiling, floors,
walls and other structural items of the Leased Properties, (ii) the cost of
repairing or replacing any HVAC, electrical, sprinkler and fire suppression,
plumbing and other mechanical components or utility connections, pipes and mains
at the Facilities, (iii) the cost of repairing or replacing any drives,
sidewalks or parking areas, or (iv) the cost of installing or replacing any
improvements or components at the Facilities to meet physical plant requirements
for any federal, state or local permits, licenses and certifications necessary
or required for the operation of the Facility for its Primary Intended Use,
provided in each case that such repairs or replacements are not attributable, in
whole or in material part, to the failure of Lessee to perform its maintenance
and repair obligations under the Existing Master Lease thru and February 28,
2010 as if the Lease expired as of such date. If any of the foregoing repairs or
replacements are required to be performed by any federal, state or local
governmental entity and if a Facility will no longer be permitted under
applicable law to operate for its Primary Intended Use unless such repair

2



--------------------------------------------------------------------------------



 



or replacement is performed (a “Required Repair”), then, unless the need for
such repair or replacement is attributable to the acts or omissions of Lessee,
in which case Lessee shall complete such Required Repair at its own cost and
expense, Lessee shall promptly notify Lessor of such Required Repair. If Lessor
elects in writing not to perform such Required Repair, then Lessee may elect
within thirty (30) days of such determination to terminate this Lease. If Lessor
elects to perform such Required Repair, then Lessor shall promptly undertake and
diligently pursue the Required Repair, at its cost and expense. Without limiting
the generality of the foregoing, Lessor acknowledges that Lessee has received
approval from the Florida Agency of Healthcare Administration of plans for the
improvement and extension of the fire sprinkler system at the Cedar Hills
Healthcare Center that must be completed by December 31, 2010, in order for the
system to be an approved fire sprinkler system as required by applicable law.
Lessor agrees that Lessee shall not be responsible for commencing or performing,
or the cost and expense of, the work necessary to complete such improvement and
extension of the fire sprinkler system at the Cedar Hills Healthcare Center.
     3. Section 22.1; Address for Notice. Section 22.1 of the Existing Master
Lease is hereby amended and restated in its entirety as follows:
     22.1 Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted to be made or given hereunder shall be in
writing and (i) personally delivered or (ii) sent by facsimile transmission or
by certified or registered mail (postage prepaid), return receipt requested, or
by a recognized national courier service, addressed to the respective parties as
follows:
if to the Lessee:
Senior Care Florida Leasing, LLC
c/o Advocat Inc.
1621 Galleria Boulevard
Brentwood, Tennessee 37027
Attention: Chief Financial Officer
Telefax No.: (615) 771-7409
with a copy to:
Harwell Howard Hyne Gabbert & Manner, P.C.
315 Deaderick Street, Suite 1800
Nashville, Tennessee 37238
Attention: J. Mark Manner
Telefax No.: (615) 251-1057

3



--------------------------------------------------------------------------------



 



if to the Lessor:
c/o Omega Healthcare Investors, Inc.
200 International Circle, Suite 3500
Hunt Valley, MD 21030
ATTN: Daniel J. Booth
Fax No.: (410) 427-8800
with a copy to:
Doran Derwent PLLC
125 Ottawa Ave., NW, Suite 420
Grand Rapids, MI 49503
ATTN: Mark E. Derwent
Telephone No.: (616) 451-8690
Fax No.: (616) 451-8697
or to such other address as any party may hereafter designate in writing to the
other party. Notice shall be deemed effectively delivered when personally
delivered, when actually received by facsimile transmission or overnight courier
if such facsimile transmission or delivery is made on a Business Day, or if not,
on the first Business Day after delivery or facsimile transmission, or four
(4) Business Days after being deposited in the United States mail, with postage
prepaid, by certified or registered mail, return receipt requested. If the
postal service is interrupted or is substantially delayed, any Notice must be
given by personal delivery, courier service or facsimile transmission.
     4. Representations and Warranties of Lessee. Lessee hereby represents and
warrants to Lessor that (i) it has the right and power and is duly authorized to
enter into this Amendment; and (ii) the execution of this Amendment does not and
will not constitute a breach of any provision contained in any agreement or
instrument to which Lessee is or may become a party or by which Lessee is or may
be bound or affected.
     5. Execution and Counterparts. This Amendment may be executed in any number
of counterparts, each of which, when so executed and delivered, shall be deemed
to be an original, but when taken together shall constitute one and the same
Amendment.
     6. Headings. Section headings used in this Amendment are for reference only
and shall not affect the construction of the Amendment.
     7. Enforceability. Except as expressly and specifically set forth herein,
the Existing Master Lease remains unmodified and in full force and effect. In
the event of any discrepancy between the Existing Master Lease and this
Amendment, the terms and conditions of this Amendment will control and the
Existing Master Lease is deemed amended to conform hereto.
     8. Intercreditor Agreement. The Emerald Entities, Lessee, Omega Healthcare
Investors, Inc., a Maryland corporation (“Omega”), and LaSalle Bank National
Association (“LaSalle”) entered into a certain Florida Subordination and
Intercreditor Agreement dated as of

4



--------------------------------------------------------------------------------



 



August 10, 2007 in order to acknowledge the relative priorities of the security
interests of LaSalle and the Landlord (as defined therein) in certain Shared
Collateral (defined therein), and to provide for certain rights and obligations
with respect thereto (the “Intercreditor Agreement”). Lessor hereby acknowledges
that it has taken title to the Facilities as the nominee of Omega, is a
“Landlord” under the Intercreditor Agreement, is therefore subject to and bound
by all of the terms, conditions, agreements and provisions of the Intercreditor
Agreement.
[SIGNATURE PAGES AND ACKNOWLEDGEMENTS FOLLOW]

5



--------------------------------------------------------------------------------



 



Signature Page to
SECOND AMENDMENT TO MASTER LEASE

            LESSEE:

SENIOR CARE FLORIDA LEASING, LLC
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Title:   EVP
and CFO     

             
STATE OF TENNESSEE
    )      
 
           
COUNTY OF WILLIAMSON
    )      

This instrument was acknowledged before me on the ______ day of March, 2010, by
Glynn Riddle, the EVP & CFO of Senior Care Florida Leasing, LLC, a Delaware
limited liability company, on behalf of said company.

                        Notary Public, Tenn. County, Williamson      My
commission expires:
 
   

Signature Page 1 of 3

 



--------------------------------------------------------------------------------



 



Signature Page to
SECOND AMENDMENT TO MASTER LEASE

            LESSOR:

OHI ASSET II (FL), LLC
      By:   /s/ Daniel J. Booth         Name:   Daniel J. Booth        Title:  
Chief Operating Officer     

             
STATE OF MARYLAND
    )      
 
           
COUNTY OF BALTIMORE
    )      

This instrument was acknowledged before me on the ______ day of March, 2010, by
Daniel J. Booth, the COO of OHI ASSET II (FL), LLC, a Delaware limited liability
company, on behalf of said company.

                        Notary Public, Baltimore County, MD      My commission
expires:
 
   

Signature Page 2 of 3

 



--------------------------------------------------------------------------------



 



Signature Page to
SECOND AMENDMENT TO MASTER LEASE
Acknowledgement and consent of Mortgagor:

            OMEGA HEALTHCARE INVESTORS, INC.
      By:   /s/ Daniel J. Booth         Name:   Daniel J. Booth        Title:  
Chief Operating Officer     

             
STATE OF MARYLAND
    )      
 
           
COUNTY OF BALTIMORE
    )      

This instrument was acknowledged before me on the ______ day of March, 2010, by
Daniel J. Booth, the COO of Omega Healthcare Investors, Inc., a Maryland
corporation, on behalf of said corporation.

                        Notary Public, Baltimore County, MD      My commission
expires:
 
   

Signature Page 3 of 3

 



--------------------------------------------------------------------------------



 



Acknowledgment to
SECOND AMENDMENT TO MASTER LEASE
     The undersigned hereby consent to the transactions contemplated by this
Second Amendment to Master Lease (the “Second Amendment”), ratify and affirm
their respective Guaranties, Pledge Agreements, Security Agreements,
Subordination Agreements and other Transaction Documents, and acknowledge and
agree that the performance of the Master Lease and obligations described therein
are secured by their Guaranties, Pledge Agreements, Security Agreement,
Subordination Agreement and other Transaction Documents on the same terms and
conditions in effect prior to this Second Amendment.

            ADVOCAT, INC. a Delaware corporation
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Title:   EVP &
CFO     

             
STATE OF TENNESSEE
    )      
 
           
COUNTY OF WILLIAMSON
    )      

The foregoing instrument was acknowledged before me this ______ day of March,
2010, by Glynn Riddle, who is EVP & CFO of ADVOCAT, INC. a Delaware corporation,
on behalf of the corporation, who acknowledged the same to be his or her free
act and deed and the free act and deed of the corporation.

                        Notary Public, Tenn. County, Williamson      My
Commission Expires:
 
   

Acknowledgement — Page 1 of 3

 



--------------------------------------------------------------------------------



 



Acknowledgement to
SECOND AMENDMENT TO MASTER LEASE

            DIVERSICARE MANAGEMENT SERVICES CO.,
a Tennessee corporation
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Title:   EVP &
CFO     

             
STATE OF TENNESSEE
    )      
 
           
COUNTY OF WILLIAMSON
    )      

The foregoing instrument was acknowledged before me this ______ day of March,
2010, by Glynn Riddle, who is EVP & CFO of DIVERSICARE MANAGEMENT SERVICES CO.,
a Tennessee corporation, on behalf of the corporation, who acknowledged the same
to be his or her free act and deed and the free act and deed of the corporation.

                        Notary Public, Tenn. County, Williamson      My
Commission Expires:
 
   

Signature Page 2 of 3

 



--------------------------------------------------------------------------------



 



Acknowledgement to
SECOND AMENDMENT TO MASTER LEASE

            ADVOCAT FINANCE INC.,
a Delaware corporation
      By:   /s/ Glynn Riddle         Name:   Glynn Riddle        Title:   EVP &
CFO     

             
STATE OF TENNESSEE
    )      
 
           
COUNTY OF WILLIAMSON
    )      

The foregoing instrument was acknowledged before me this ______ day of March,
2010, by Glynn Riddle, who is EVP & CFO of ADVOCAT FINANCE INC., a Delaware
corporation, on behalf of the corporation, who acknowledged the same to be his
or her free act and deed and the free act and deed of the corporation.

                        Notary Public, Tenn. County, Williamson      My
Commission Expires:
 
   

Signature Page 3 of 3

 